DETAILED ACTION
This Office action is in response to the applicant's filing of 01/06/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 04/03/2020, canceled claims 1-30 and newly added claims 31-51. Claims 31-51 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/29/2020, 02/22/2021, and 03/18/2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,546,316 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,546,316 recite the entirety of limitations of claims 31-51 of the instant application but additionally claims “identifying offer-specific terminology for the title based on frequency analysis of terminology in the identified region, peer-group, or market-segment; and generating the title based on the offer-specific terminology.”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent Claims 31, 38, and 45 recite the element “the value” in the limitation “in an instance in which the value selected is within the range of available values presented at the user interface, automatically approving the second distinct selectable tile selected from among the second set of distinct selectable tiles to be presented as an impression.”  There is insufficient antecedent basis for this limitation in the claim because there is no recitation “a value” in any preceding limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 31-51 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, 
Step 2A, Prong I: Independent claims 31, 38, and 45 recite a method, apparatus, and computer program product for automatically approving tiles to be presented as an impression based on a selection being within an available range. Under Step 2A, Prong I, claims 31, 38, and 45 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Automatically approving tiles to be presented as an impression based on a selection being within an available range is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include presenting a first set of distinct selectable tiles; receiving an indication of a first input; presenting a second set of distinct selectable tiles; receiving an indication of a second input; and automatically approving the second distinct selectable tile. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 31, 38, and 45 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 31, 38, and 45 have recited the following additional elements: User interface, server, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 31, 38, and 45 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. user interface, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 31, 38, and 45 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0164], for implementing the “general purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 32-37, 39-44, and 46-51 further recite the method, apparatus, and computer program product of claims 31, 38, and 45, respectively. Dependent claims 32-37, 39-44, and 46-51 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 31, 38, and 45. For example, claims 32-37, 39-44, and 46-51 further describe the limitations for presenting distinct selectable tiles and organizing the options according to extracted/tagged features – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 32-37, 39-44, and 46-51, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31, 35-38, 42-45, and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2013/0317894 to Zhu.

Claims 31-37, 38-44, and 45-51 are method, apparatus, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 31:
Zhu teaches:
A method for facilitating an automated promotion approval process, the method comprising: presenting, via a user interface, a first set of distinct selectable tiles, each representative of a good or service to be offered as an impression in an electronic correspondence (i.e. merchant is presented with interface for specifying criteria based on the selected discount templates) (Zhu: ¶ [0100] “FIG. 5A shows a user interface (UI) 701 for specifying from among a selection of available discount templates to initiate a search of available discount information. As shown, in the UI 701 presents five templates (e.g., discount templates 703a-703e) that are specified according to a predetermined vocabulary. In this example, the user selects discount template 703a and is presented with UI 705 for specifying criteria to initiate a search based on the selected discount template 703a.”);
receiving, at a server, an indication of a first input at the user interface, the first input indicative of a first selection of a first distinct selectable tile from among the first set of distinct selectable tiles  (i.e. merchant selects discount template and provides specifying criteria for template) (Zhu: ¶ [0100] “In this example, the user selects discount template 703a and is presented with UI 705 for specifying criteria to initiate a search based on the selected discount template 703a.”);
presenting, at the user interface, a second set of distinct selectable tiles, each distinct selectable tile of the second set of distinct selectable tiles representative of a distinct option structure associated with the good or service represented by the distinct selectable tile selected from among the first set of distinct selectable tiles (i.e. merchant is presented with additional UI to present second set of discount information) (Zhu: Fig. 7B and ¶¶ [0101] [0102]  “The UI 705 presents two input fields 707a and 707b corresponding to the parameters defined in the template 703a. In this example, the user enters a condition in input field 707b for selecting discount information that provides for greater than 30% discount according to the specified template…The UE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a.”),
wherein each distinct option structure represented by one of the distinct selectable tiles of the second set of distinct selectable tiles satisfies a predetermined threshold (Zhu: ¶ [0070] “For example, if a discount template is based on contingent terms (e.g., get a free DVD for spending $100; and a toaster ; and
receiving, at the server, an indication of a second input received at the user interface, the second input indicative of a second user selection, the second user selection being of a selected price and a second distinct selectable tile from among the second set of distinct selectable tiles (i.e. merchant selects discount values) (Zhu: ¶ [0102] “The UE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user. For example, the discount for a DVD player at 35% off is calculated to be economically less than a 40% discount on a television, because the user in this example has specified that he needs a DVD player but does not need a television. Accordingly, the DVD player discount is of more semantic relevance to the user.” Furthermore, as cited in ¶ [0104] “The discount provider can then select from among the recommended templates to initiate the offer.”); and
in an instance in which the value selected is within the range of available values presented at the user interface, automatically approving the second distinct selectable tile selected from among the second set of distinct selectable tiles to be presented as an impression  (i.e. merchant clicks on discount/price and discount is automatically publishes promotion/discount) (Zhu: ¶¶ [0098] [0099] “In this case, the discount management platform 103 can recommend the most popular or effective templates. For example, the discount management platform 103 can store and track click-through rates or other indicators of popularity with respect to the discount templates and corresponding items…In one use case, a seller wants to sell a television set and wants to know which promotion or discount strategy is the most popular. The seller can specify criteria related to the television set and request a recommendation. The discount management platform 103 returns, for instance, a recommendation that .
With respect to Claims 38 and 45:
All limitations as recited have been analyzed and rejected to claim 31. Claim 38 recites “an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:” (Zhu: ¶ [0112]) perform the steps outlined by method claim 31. Claim 45 recites “a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:” (Zhu: ¶ [0113]) performing the steps outlined by method claim 31. Claims 38 and 45 do not teach or define any new limitations beyond claim 31. Therefore they are rejected under the same rationale.

With respect to Claim 35:
Zhu teaches:
The method of Claim 31, further comprising: scoring, using a processor, the one or more option structures based on one or more determined relevant metric variables (i.e. rank) (Zhu: ¶¶ [0101] [0102] “The VI 705 presents two input fields 707a and 707b corresponding to the parameters defined in the template 703a. In this example, the user enters a condition in input field 707 b for selecting discount information that provides for greater than 30% discount according to the specified template. [0102] The VE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user. For example, the discount for a DVD player at 35% off is calculated to be economically less than a 40% discount on a ; and
generating the second set of distinct selectable tiles based on the scored one or more option structures, each of the second set of distinct selectable tiles indicative of a different option structure, wherein the one or more tiles comprise a subset of the option structures that satisfy a predetermined threshold (i.e. merchant is presented with discount templates with list of discount information) (Zhu: ¶ [0102] “The UE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user. For example, the discount for a DVD player at 35% off is calculated to be economically less than a 40% discount on a television, because the user in this example has specified that he needs a DVD player but does not need a television. Accordingly, the DVD player discount is of more semantic relevance to the user.” Furthermore, as cited in ¶ [0070] “For example, if a discount template is based on contingent terms (e.g., get a free DVD for spending $100; and a toaster for spending $125), the can calculate when a user reaches the different threshold values to satisfy the terms and alerts the user accordingly.”).
With respect to Claims 42 and 49:
All limitations as recited have been analyzed and rejected to claim 35. Claims 42 and 49 do not teach or define any new limitations beyond claim 35. Therefore they are rejected under the same rationale.

With respect to Claim 36:
Zhu teaches:
The method of Claim 31, wherein the presenting of each distinct selectable tile of the second set of distinct selectable tiles including presenting data representative of an associated option and a descriptor of each distinct option structure (i.e. 727a-c illustrate different discount types) (Zhu: Fig. 7b Furthermore, as cited in ¶ [0102] “The UE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user.”).
With respect to Claims 43 and 50:
All limitations as recited have been analyzed and rejected to claim 36. Claims 43 and 50 do not teach or define any new limitations beyond claim 36. Therefore they are rejected under the same rationale.

With respect to Claim 37:
Zhu teaches:
The method of Claim 36, further comprising: prior to receiving, at the server, the indication of the second input and subsequent to receiving, at the server, the indication of the first input; receiving a request to edit the descriptor associated with an option (i.e. merchant can request to add free text to an existing template) (Zhu: ¶ [0034] “In summary, under various embodiments of the system 100, users are able to input their needs, preferences, etc. to get discount information. In addition, if a user finds new discount information (e.g., a new type of discount with different combinations or applications of one or more discount parameters), the user can choose to fill out a discount template for uploading to a server. If no template exists, the user can create a new template according to a predetermined vocabulary. Moreover, a user can obtain calculations of the discount values for comparing and/or ranking discount information.” Furthermore, as cited in ¶ [0081] “If there is no suitable template available, the user or provider may search over the communication network 105 for a suitable template. In one embodiment, the user may create a new template using the vocabulary or simply add free text to an existing ;
presenting a list of available selections for modifying the descriptor (Zhu: ¶ [0102] “The VE 709 presents a list of discount information that meet the user's conditions and that are specified according to the selected template 703a. In this example, the list is ranked according to a calculated discount values calculated to include both economic and semantic value to the user. For example, the discount for a DVD player at 35% off is calculated to be economically less than a 40% discount on a television, because the user in this example has specified that he needs a DVD player but does not need a television.”);
receiving a selection of one of the available selections (Zhu: ¶ [0104] “The VI 725 then presents the list. In this case, the most popular template for selling books is a buy two books get another item free offer. This offer is expressed in the discount template 727 a as "buy X buy Y get Z" template. The discount provider can then select from among the recommended templates to initiate the offer.”); and
presenting a modified second set of distinct selectable tiles, wherein the descriptor for which the request was received is replaced with the selected descriptor (i.e. merchant can modify discount template by editing the descriptor (Zhu: ¶¶ [0103] [0104] “More specifically, in this example, a discount provider or seller would recommendations on what types or discounts or promotions are most popular for selling a book. In this case seller inputs "book" into the text input field 723. Based on this input, the discount management platform 103 generates a list of recommended templates 727 a-727 c based on, for instance, their popularity with other book sellers…The VI 725 then presents the list. In this case, the most popular template for selling books is a buy two books get another item free offer. This offer is expressed in the discount template 727 a as "buy X buy Y get Z" template. The discount provider can then select from among the recommended templates to initiate the offer. If the recommended offers do .
With respect to Claims 44 and 51:
All limitations as recited have been analyzed and rejected to claim 37. Claims 44 and 51 do not teach or define any new limitations beyond claim 37. Therefore they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 32, 33, 39, 40, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US Publication 2014/0278880 to Lemphers.

With respect to Claim 32:
Zhu teaches:
The method of Claim 31, wherein presenting, at the user interface, the second set of distinct selectable tiles comprises: determining, based on the distinct selectable tile selected from among the first set of distinct selectable tiles, one or more option structures associated with the distinct selectable tile selected from among the first set of distinct selectable tiles (i.e. user is presented with discount templates with list of discount information) (Zhu: ¶¶ [0101] [0102] “The VI 705 presents two input fields 
Zhu does not explicitly disclose wherein determination of the one or more option structures associated with the distinct selectable tile selected from among the first set of distinct selectable tiles comprises: accessing a corpus of machine readable text generated based on a plurality of promotions, and extracting a plurality of features, each of the plurality of features being mapped to the good or service associated with a respective promotion option from which each is extracted, wherein extracting the plurality of features comprises extracting a first number of most frequently occurring single terms, extracting a second number of most frequently occurring bi grams, and extracting a third number of most frequently occurring trigrams.
However, Lemphers further discloses:
wherein determination of the one or more option structures associated with the distinct selectable tile selected from among the first set of distinct selectable tiles comprises: accessing a corpus of machine readable text generated based on a plurality of promotions (Lemphers: ¶ [0040] “Stage 208 is to parse a coupon for product terms. One approach may be for a coupon validation server 106 to instruct a parser module to parse the coupon's text for product terms, and then direct a computer robot 128 to search the merchant website 110 for the product , and 
extracting a plurality of features, each of the plurality of features being mapped to the good or service associated with a respective promotion option from which each is extracted, wherein extracting the plurality of features comprises extracting a first number of most frequently occurring single terms, extracting a second number of most frequently occurring bi grams, and extracting a third number of most frequently occurring trigrams (Lemphers: ¶ [0040] “Another technique is to remove words from a corpus, such as terms that are frequently used in describing sales, such as "limited," "only," "today," "hurry," "Black Friday," and various holidays, occasions for gift giving (e.g., graduation), days, months, years or other terms that regularly appear in sales copy. Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from the coupon description. This way, a natural language processing module can know that Armani® is likely a product term…Another technique to parse a coupon for product terms that a natural language processing module might be configured to perform may be to perform sentence recognition, to understand which parts of a sentence are most likely to be describing the product. This technique may be performed by a lexer in the natural language processing module. Such a lexer may employ orthographic techniques to identify the sentence, as the author of coupon may not have used a complete sentence. An orthographic technique, in English, includes starting from a capitalized letter and continuing to a full stop, such as a period or exclamation mark (though algorithms are often more complicated, in order to correctly parse abbreviations, for example). Because coupons may not employ periods at the end of a sentence, certain whitespace may be recognized as a full stop. Sentence recognition may seek to identify the subjects and objects of a sentence as these are more likely to be useful .
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lemphers’ accessing a corpus of text associated with promotions, and extracting features of the text to identify components to Zhu’s generating a first selectable tiles based on a selection and generating a second distinct selectable tiles for an impression to allow for pre-authorization of promotions to automatically approve the promotion. One would have been motivated to do this in order to automatically determine if the coupon is valid and approved (Lemphers: ¶ [0033]).
With respect to Claims 39 and 46:
All limitations as recited have been analyzed and rejected to claim 32. Claims 39 and 46 do not teach or define any new limitations beyond claim 32. Therefore they are rejected under the same rationale.

With respect to Claim 33:
Zhu does not explicitly disclose the method of Claim 32, further comprising: identifying one or more components associated with the extracted features; defining groups of extracted features based on the one or more components; associating each extracted feature with one component of the one or more components based on the defined groups; tagging each promotion option with a component associated with at least one feature of the promotion option; updating a structure database using the tagged promotion options, wherein updating the structure database using the tagged promotion options comprises, for each tagged promotion option, generating a promotion structure comprising the tagged components, associating the promotion structure with the at least one service associated with the tagged promotion option, and storing the promotion option structure in the structure database.
However, Lemphers further discloses:
identifying one or more components associated with the extracted features (i.e. identifying a brand associated with extracted text) (Lemphers: ¶ [0040] “Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from the coupon description. This way, a natural language processing module can know that Armani® is likely a product term,”); 
defining groups of extracted features based on the one or more components (i.e. defining extracted features to be either words describing sales or keywords describing brand name) (Lemphers: ¶ [0040] “Another technique is to remove words from a corpus, such as terms that are frequently used in describing sales, such as "limited," "only," "today," "hurry," "Black Friday," and various holidays, occasions for gift giving (e.g., graduation), days, months, years or other terms that regularly appear in sales copy. Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from the coupon description. This way, a natural language processing module can know that Armani® is likely a product term.”); 
associating each extracted feature with one component of the one or more components based on the defined groups (i.e. extracted features are either associated as words describing sales or keywords describing brand name) (Lemphers: ¶ [0040] “Another technique is to remove words from a corpus, such as terms that are frequently used in describing sales, such as "limited," "only," "today," "hurry," "Black Friday," and various holidays, occasions for gift giving (e.g., graduation), days, months, years or other terms that regularly appear in sales copy. Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from ; 
tagging each promotion option with a component associated with at least one feature of the promotion option (i.e. coupons are tagged with product terms along with confidence scores) (Lemphers: ¶ [0043] “In certain embodiments, the coupon validation server 106 may have assigned confidence scores to product terms when the product terms were extracted by the parser module, such that the product terms with the highest confidence are searched first. For many merchant websites 110, the search box appears on every page 120.”); 
updating a structure database using the tagged promotion options (i.e. webpage is updated with updated tagged coupons) (Lemphers: ¶ [0062] “As a final step in synthesizing the coupon validation results, the coupon validation server 106 may update its webpage 130 with the results so that potential shoppers may visit the website 130 to learn the latest validation results, so that they may efficiently receive discounts and other promotions in a hassle free manner.”), 
wherein updating the structure database using the tagged promotion options comprises, for each tagged promotion option, generating a promotion structure comprising the tagged components, associating the promotion structure with the at least one service associated with the tagged promotion option (Lemphers: ¶ [0062] “As a final step in synthesizing the coupon validation results, the coupon validation server 106 may update its webpage 130 with the results so that potential shoppers may visit the website 130 to learn the latest validation results, so that they may efficiently receive discounts and other promotions in a hassle free manner.”), and 
storing the promotion option structure in the structure database (Lemphers: ¶ [0032] “At stage 204, the coupons can be associated with a merchant website 110 by coupon validation .
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Lemphers’ identifying feature/components and tagging the promotions with the identified components in order to update the promotion structures to Zhu’s generating a first selectable tiles based on a selection and generating a second distinct selectable tiles for an impression to allow for pre-authorization of promotions to automatically approve the promotion. One would have been motivated to do this in order to automatically determine if the coupon is valid and approved (Lemphers: ¶ [0033]).
With respect to Claims 40 and 47:
All limitations as recited have been analyzed and rejected to claim 33. Claims 40 and 47 do not teach or define any new limitations beyond claim 33. Therefore they are rejected under the same rationale.


Claim(s) 34, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US Patent 8,010,404 to Wu.

With respect to Claim 34:
Zhu does not explicitly disclose the method of Claim 31, wherein each option structure comprises a price band, wherein the method further comprising: deriving the price band from a predetermined percentile of top ranking, previously offered, successful, promotion options, wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price.
However, Wu further discloses:
wherein each option structure comprises a price band, wherein the method further comprising: deriving the price band from a predetermined percentile of top ranking, previously offered, successful, promotion options (i.e. price range is derived from week-to-week price changes or discounts) (Wu: Col. 75 Lines 25-32 “The process then proceeds to step 6202 where the minimum and maximum price changes are calculated. These changes represent the smallest and largest week-to-week retail price changes observed for the product in any store during the modeling period (e.g., -10% to 15%). This metric provides some indication of how much trust a user may place in forecasted lifts resulting from larger changes to the retail price.”), 
wherein the price band is determined from a highest value of each price from the predetermined percentile of top ranking options and a lowest value of each price from the predetermined percentile of top ranking options, and generated comprised of each of the highest value, the lowest value and every value in between the highest value and the lowest value of the price (i.e. new base price is established to be associated with average base price of top 80th percentile for price) (Wu: Col. 16-17 Lines 59-3 “A curve is generated for each product by plotting price of the product over a time period. This curve defines the price distribution for each product. The 80th percentile for base price is then calculated for the analyzed product (i.e., the base price point below which 80% of the analyzed product (over the modeled time interval) is priced). This is referred to as the "in store 80th percentile" for that product. A calculation is then made of the average 80th percentile for price of the analyzed product across all stores (the cross-store 80th percentile). Each store's prices are then merged with each other store to calculate the average 80th percentile for base price over all stores.” Furthermore, as cited in Col. th percentile for base price over all stores. In some embodiments, this threshold of deviations from the average to be analyzed may be configurable. This is illustrated in FIG. 12D. The average 80th percentile price over all stores is shown as "Q". If a flagged store has a base price for an analyzed product beyond two (2) STD from the mean, as shown by data point 1250, that data point is corrected by moving the data point to the "edge" at two (2) STD (as shown by the arrow) from the mean. That point 1251 is shown having a new base price of V.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Wu’s a price band, wherein a price is utilized from a predetermined percentile of top ranking options to establish the price band, wherein the price band comprises a range from a single highest price to a single lowest price of the predetermined percentile of top ranking options to Zhu’s generating a first selectable tiles based on a selection and generating a second distinct selectable tiles for an impression to allow for pre-authorization of promotions to automatically approve the promotion. One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 41 and 48:
All limitations as recited have been analyzed and rejected to claim 34. Claims 41 and 48 do not teach or define any new limitations beyond claim 34. Therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Patent 8,181,851 to Bennett disclosing an online system uses, in various embodiments of the invention, credit report information, loan affordability screening and credit approval and management functionality to facilitate the purchase and finance of products online.  The online system may include both sellers of products and lenders that offer financing to buyers seeking to purchase the products.  The system may automatically obtain a buyer's credit report information and use that information to determine if the buyer is pre-approved, for example, to obtain financing for a particular product or products.  The system also enables use of buyer credit information to identify only those of a seller's products for which the buyer is pre-approved, for example, to finance using one or more loans.  The system then enables selection of an identified product or products for purchase, and selection of a loan, for example, for financing of the selected product or products.  Credit approval (or pre-approval) may be performed automatically, and along with credit processing, may be performed completely online.”). 
U.S. Patent 8,099,317 to Moukas disclosing a mobile marketing campaign platform and method including: a planning module including: a definition module for setting budget and objectives; and a design module for designing the campaign utilizing a plurality of templates; an execution module including: design tools for designing an executable campaign from the campaign design made from the templates; and operating tools for causing the executable campaign to execute over multiple mobile services; and a reporting module including: tracking means for tracking at least one of a 
U.S. Publication 2012/0185339 to Distefano disclosing a method of assisting a website designer in establishing an arrangement between a first website being designed by the website designer and a second website in order to market the first website at the second website upon the activation of the first website on the internet is provided.  The method includes, during design of the first website, receiving information at a user interface indicating a type of an element for marketing that is to be displayed at the second website, and information specifying the second website at which the element is to be displayed; saving the information at a first database that is coupled to the user interface; obtaining the element for marketing of the type indicated; and causing the display of the element for marketing at the second website when the first website is activated with respect to the internet.  The element for marketing includes at least one of a banner ad concerning the first website and a link to the first website.  Further provided is a method of assisting a website designer in establishing an e-commerce feature on a first website being designed by the website designer for access by third parties upon the activation of the first website on the internet, wherein the e-commerce feature is at least one of a shopping cart and an auction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
May 8, 2021